Citation Nr: 9930052	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bunions.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for a skin disorder due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, (RO) which, in pertinent part, denied 
service connection for the benefits sought on appeal.  A 
notice of disagreement was received in November 1997, a 
statement of the case was issued in December 1997, and a 
substantive appeal was received in January 1998.  

The veteran appeared and testified before the undersigned 
member of the Board at a June 1999 hearing conducted at the 
RO.  At that time, the veteran submitted additional evidence 
accompanied by a written waiver of preliminary RO 
consideration of such evidence.  Also at the hearing, the 
veteran indicated that he wished to advance a claim of 
entitlement to service connection for tinnitus.  That matter 
is hereby referred to the RO for appropriate action.  


REMAND

Although the RO has indicated in a VA Form 119 dated August 
26, 1997, that all necessary actions have been taken to 
obtain the veteran's service medical records, the Board notes 
that the RO's most recent inquiry to the National Personnel 
Records Center (NPRC) in June 1997 did not receive a response 
as to whether any records were or were not available.  In 
fact, although the RO suggested in a letter to the veteran 
that his records were destroyed in the 1973 fire at the NPRC, 
there does not appear to be any explanation in the claims 
file from the NPRC as to the unavailability of such records.

Further, a preliminary review of the record discloses that 
additional action by the RO is required prior to further 
Board review of the veteran's claim of entitlement to service 
connection for a skin disorder due to herbicide exposure.  
The Board notes that the veteran submitted relevant medical 
evidence subsequent to receipt of his claims folder by the 
Board.  This additional evidence consists of a June 1999 
microscopic skin examination report prepared by a private 
physician, J. Michael Webb, M.D., which was received by the 
Board on September 22, 1999.  

Pursuant to VA regulations set forth in 38 C.F.R. § 
20.1304(a), the veteran may submit evidence to the Board 
within a period of ninety days following the mailing of 
notice to the appellant that his appeal had been certified to 
the Board for appellate review.  Although the record reflects 
that this case was certified for appeal on July 8, 1996, the 
record does not include any evidence showing the date of 
notice to the veteran of the certification of the appeal to 
the Board.  The record does not reflect that this additional 
evidence has been considered by the RO, or that a waiver of 
such consideration has been requested.  Although a waiver was 
submitted by the veteran at the time of the June 1999 Board 
hearing, that waiver was only submitted in connection with 
other evidence received at the time of the hearing. 

The claims file also contains a June 1997 VA general medical 
examination report, which included an impression of a 
"[h]istory of recurrent chloracne type rash, ...I have asked 
dermatology's opinion on this for treatment."  In addition, 
the veteran states in his January 1998 substantive appeal 
that he had been scheduled for a visit to the dermatology 
clinic on January 15, 1998.  Nevertheless, the Board notes 
that there is no VA record showing that the veteran was 
referred to, or seen by, or otherwise scheduled for, a visit 
with the VA dermatology clinic.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should again contact the NRPC 
and request that a search be conducted 
for the veteran's service medical 
records, including a search of all 
alternate sources.  If no such records 
are available, the NRPC should be asked 
to document such fact and the reason for 
such unavailability.  The NRPC's response 
should be associated with the claims 
file.  

2.  Additionally, any available medical 
records associated with the veteran's 
reported National Guard service in 1974 
and 1975 should be obtained and made of 
record. 

3.  All pertinent VA medical records not 
already of record should be associated 
with the claims file, including but not 
limited to any skin 
examination/consultation as referenced in 
the June 1997 VA examination report. 

4.  After completion of the above, and 
after any additional development deemed 
necessary by the RO, the RO should review 
the expanded record, including evidence 
submitted by the veteran, and determine 
whether the claims can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case as to any issue for 
which the full benefit sought is not 
granted.  After affording the veteran and 
his representative an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to ensure that any available 
service records and all pertinent VA medical records are 
obtained and reviewed in connection with the issues on 
appeal.  The Board intimates no opinions as to the eventual 
determinations to be made in this case.  The appellant and 
his representative have the right to submit additional 
evidence and argument in support of the issues on appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).










